Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks filed 8/11/2021 have been considered by the Examiner.
Claims 1-5 and 8-15 are amended. No claims are canceled or newly added. Claims 1-17 are pending in the present application and an action on the merits follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13-14 recite “display a piece of medical information” multiple times. It is unclear whether these are the same or different pieces of medical information. Examiner was unable to identify clarification from within the Spec. For the purpose of examination, Examiner interprets these to be separate pieces of medical information.
Dependent claims 2-12 and 16-17 are also rejected under 35 USC 112(b) because they incorporate the deficiencies of parent claim 1 without solving the problem addressed above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claims 1 and 13-15 describes the abstract idea of acquiring data, determining satisfaction of conditions, generating groups, and identifying and generating representative information. Specifically, claims 1 and 13-14 recite:
“determine whether the second instruction and the third instruction satisfy a predetermined condition; 
generate a group of pieces of medical information including the pieces of medical information that have been displayed on the display unit during a time period between the second instruction and the third instruction in response to determining that the second instruction and the third -2-Amendment for Application No.: 15/845934 Attorney Docket: 10176817US01instruction satisfy the predetermined condition; 
identify a representative of the pieces of medical information in the group based on one or more criteria from among the group of pieces of medical information; 
generate representative medical information based on the representative of the pieces of medical information in the group; 
store the representative medical information in the storage unit; and”
Claim 15 recites:
“acquire an image feature amount of a medical image to be displayed on the display unit; 
determine whether the image feature amount satisfies a predetermined condition; 
generate a group of medical images that have been displayed on the display unit during a time period between an instruction to change content displayed on the display unit and another instruction to change content displayed on the display unit in response to determining that the acquired image feature amount satisfies the predetermined condition; 
identify a medical image, from among the group of medical images, as representative of the medical images in the group based on one or more criteria; generate representative medical information based on the medical image identified as representative of the medical images in the group; 
store the representative medical information in the storage unit; and”
	The steps of acquiring, determining, generating, storing, and identifying describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to acquire data, determine satisfaction of conditions, generate groups, store data, and identify and generate representative information. See Applicant Specification P 2-4 describing medical image diagnostic processes being performed by humans, such as doctors. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claim 1 recites:
“a display control unit configured to control a display unit; 
a storage unit configured to store medical information; 
one or more processors; 
and at least one memory storing executable instructions, which when executed by the one or more processors, cause the information processing apparatus to: 
display a piece of medical information, by the display control unit, on the display unit based on a first instruction; 
display a piece of medical information, by the display control unit, on the display unit based on a second instruction comprising an instruction to change content displayed on the display unit; 
display a piece of medical information, by the display control unit, on the display unit based on a third instruction comprising an instruction to change content displayed on the display unit; 
display the generated representative medical information in chronological order, by the display control unit, on the display unit corresponding to an order of the representative medical information stored in the storage unit.” 
Claim 13 recites:
“displaying a piece of medical information, by a display control unit, on a display unit based on a first instruction; 
displaying a piece of medical information, by the display control unit, on the display unit based on a second instruction comprising an instruction to change content displayed on the display unit;
displaying a piece of medical information, by the display control unit, on the display unit based on a third instruction comprising an instruction to change content displayed on the display unit;
displaying the generated representative medical information in chronological order, by the display control unit, on the display unit corresponding to an order of the representative medical information stored in the storage unit”
Claim 14 recites 
“A non-transitory computer-readable storage medium storing a program for causing a computer to execute a method, the method comprising:
displaying a piece of medical information, by a display control unit, on a display unit based on a first instruction;
displaying 
displaying a piece of medical information, by the display control unit, on the display unit based on a third instruction comprising an instruction to change content displayed on the display unit; 
displaying the generated representative medical information in chronological order, by the display control unit, on the display unit corresponding to an order of the representative medical information stored in the storage unit.”
Claim 15 recites:
“a display control unit configured to control a display unit; 
a storage unit configured to store medical information; 
one or more processors; and 
at least one memory storing executable instructions, which when executed by the one or more processors, cause the information processing apparatus to: 
display a plurality of medical images, by the display control unit, on the display unit; 
display the generated representative medical information in chronological order, by the display control unit, on the display unit corresponding to an order of the representative medical information stored in the storage unit.”
The limitations relating to displaying information simply introduces insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to the claim language. Specifically, these limitations recite outputting resulting data. The processor, memory, display, and computer-readable storage medium, are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting mere instructions to apply the exception using generic computer components. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
               The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Data output has been recognized by the courts as well-understood, routine, and conventional functions. See MPEP 2106.05(d)(II). Additionally, processor, memory, display, and computer-readable storage medium are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.   
Dependent claims 2-12 and 16-17 do not add “significantly more” to the eligibility of each corresponding parent claim and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 2-12 and 16-17 as well.  	
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
 are directed to an abstract idea without significantly more. Therefore claims 1-17 are rejected under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-2, 4-7, 9-14 are rejected under 35 U.S.C. 103 as being obvious over Niwa (U.S. Patent Application Publication No. 20130141462) in view of Aoyama (U.S. Patent Application Publication No. 20150363053) and Moriya (U.S. Patent Application No. 20090080734).
Regarding claim 1, Niwa teaches an information processing apparatus comprising: 
a display control unit configured to control a display unit [P 32-33, 36] (Niwa teaches a display and a controller, which is interpreted as a display control unit); 
a storage unit configured to store medical information [P 33, 35] (Niwa teaches a memory unit, which is interpreted as a storage unit); 
one or more processors[P 36] (Niwa teaches a processing unit); and 
at least one memory storing executable instructions, which when executed by the one or more processors, cause the information processing apparatus to [P 36, 47] (Niwa teaches a storage circuit, which is interpreted as a memory, storing rules, which are interpreted as instructions): 
display a piece of medical information, by the display control unit, on the display unit based on a first instruction [P 37] (Niwa teaches displaying a plurality of medical images based on operator instruction); 
display a piece of medical information, by the display control unit, on the display unit based on a second instruction comprising an instruction to change content displayed on the display unit [P 39, 47-48] (Niwa teaches receiving operator instruction, which is interpreted as an instruction, for classifying and grouping each of the displayed medical images, which is interpreted as changing content displayed, and displaying the classified medical images; note that each image is classified, and thus the classification of the first image of a group is interpreted as the second instruction); 
display a piece of medical information, by the display control unit, on the display unit based on a third instruction comprising an instruction to change content displayed on the display unit unit [P 39, 47-48] (Niwa teaches receiving operator instruction, which is interpreted as an instruction, for classifying and grouping each of the displayed medical images, which is interpreted as changing content displayed, and displaying the classified medical images; note that each image is classified, and thus the classification of the final image of a group is interpreted as the third instruction); 
determine whether the second instruction and the third instruction satisfy  a predetermined condition [P 37, 47] (Niwa teaches that the classification occurs in accordance to the layout rule, which is interpreted as the predetermined condition; Niwa teaches that this involves displaying or removing images based on the layout rule, and thus teaches determining whether the user’s instructions satisfy the layout rule); 
generate a group of pieces of medical information including the pieces of medical information that have been displayed on the display unit during a time period between  the second instruction and the third instruction in response to determining that the second instruction and the third -2-Amendment for Application No.: 15/845934 Attorney Docket: 10176817US01 instruction satisfy the predetermined condition [P 21, 39, 47-48] (Niwa teaches generating groups of medical images based on the operator’s classification instructions, which is interpreted as the second and third instruction, as well as the layout rule; Niwa also teaches that the group of medical images is created from the selected plurality medical images that were previously displayed as described in P 37); 
Niwa may not explicitly teach:
identify a representative of the pieces of medical information in the group based on one or more criteria from among the group of pieces of medical information; 
generate representative medical information based on the representative of the pieces of medical information in the group; 
store the representative medical information in the storage unit; and 

identify a representative of the pieces of medical information in the group based on one or more criteria from among the group of pieces of medical information [P 100, 113] (Aoyama teaches selecting a main image that is representative of a group of images, the selection being via a selection conditions; the main image is interpreted as a representative and the condition is interpreted as criteria); 
generate representative medical information based on the representative of the pieces of medical information in the group [P 12, 100, 123-124] (Aoyama teaches generating a thumbnail, which is interpreted as representative information, from a selected main image that is representative of a group or data set of images; the thumbnail includes the selected main image, and thus the representative information includes medical information identified as representative); 
store the representative medical information in the storage unit [P 93] (Aoyama teaches that the thumbnail is selected from among stored images, and thus teaching storing the thumbnail, which is interpreted as the representative information); and 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Image display apparatus, display control apparatus, and display control method as taught by Aoyama with the apparatus taught by Niwa with the motivation of determining and outputting a thumbnail representative of a group of images, thereby reducing the user’s burden in search through a selecting an image or images to view [Aoyama, P 137].
Niwa and Aoyama may not explicitly teach:
display the generated representative medical information in chronological order, by the display control unit, on the display unit corresponding to an order of the representative medical information stored in the storage unit. 
However, Moriya teaches:
display the generated representative medical information in chronological order, by the display control unit, on the display unit corresponding to an order of the representative medical information stored in the storage unit [P 13] (Moriya teaches displaying medical images in chronological order).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Diagnosis support system as taught by Moriya with the apparatus taught by Niwa and Aoyama with the motivation of allowing the user the ability to view the progression of images overtime, thereby improving medical treatment and ease in identifying healing/worsening patient conditions.
Regarding claim 2, Niwa, Aoyama, and Moriya teach the information processing apparatus according to claim 1, wherein 
The representative of the pieces of medical information is identified based on time periods during which the pieces of medical information contained in the group are displayed on the display unit [P 57, 113] (Aoyama teaches that the selection and display of the selected thumbnail is based on rules, for example, the image displayed at the earliest point maybe the displayed thumbnail; this is interpreted as acquiring representative information based on time periods during which the images of a group are displayed).  
Obviousness for combining the teachings of Niwa, Aoyama, and Moriya is discussed above for claim 1 and is incorporated therein.
Regarding claim 4, Niwa, Aoyama, and Moriya teach the information processing apparatus according to claim 1, wherein the executable instructions, when executed by the one or more processors, further cause the information processing apparatus to: 
not generate the representative medical information if a number of the pieces of medical information contained in the group is less than or equal to a threshold value [P 12] (Aoyama teaches selecting a thumbnail to represent a data set of a plurality of images (i.e. at least two), and thus teaches only acquiring a thumbnail if a dataset includes more than two images).  

Regarding claim 5, Niwa, Aoyama, and Moriya teach the information processing apparatus according to claim 1, wherein the executable instructions, when executed by the one or more processors, further cause the information processing apparatus to: 
not display the representative medical information if a number of the pieces of medical information contained in the group is less than or equal to a threshold value [P 64-67] (Niwa teaches removing groups from the display if the number of images in the group is smaller than a predetermined number).  
Regarding claim 6, Niwa, Aoyama, and Moriya teach the information processing apparatus according to claim 1, wherein 
the group of pieces of medical information is grouped based on the second instruction and feature information of the medical information [P 21, 39] (Niwa teaches grouping medical images based on at least one of user instruction and imaging condition, image generation method, an imaging position, and imaging data/time, any of which are interpreted as feature information) 
Regarding claim 7, Niwa, Aoyama, and Moriya teach the information processing apparatus according to claim 6, wherein 
the feature information is information indicating a site of a subject contained in the medical - 74 -10176817US01 information [P 21, 39] (Niwa teaches grouping medical images based on at least one of user instruction and an imaging position, which is interpreted as a site of a subject), and 
the pieces of medical information are grouped in a case where the site of the subject is changed in the displayed pieces of medical information [P 21] (Niwa teaches grouping images into a plurality of groups based on an imaging position, and thus teaches that the position changing).  
Regarding claim 8, Niwa, Aoyama, and Moriya teach the information processing apparatus according to claim 1, 
wherein the executable instructions, when executed by the one or more processors, further cause the information processing apparatus to: 
display a plurality of pieces of representative medical information as a history of display operations from a plurality of groups on the display unit [P 100-102] (Aoyama teaches outputting thumbnails for each data set in a plurality of data sets).
Obviousness for combining the teachings of Niwa, Aoyama, and Moriya is discussed above for claim 1 and is incorporated therein.
Regarding claim 11, Niwa, Aoyama, and Moriya teach the information processing apparatus according to claim 1, wherein 
the representative medical information includes one or more of the piece of medical information itself, a capture image of the piece of medical information displayed on the display unit, and information generated by performing image processing on the piece of medical information [P 10] (Aoyama teaches that the thumbnail is a reduced version of a medical image, which is interpreted as information generating by performing image processing on the medical information).  
Obviousness for combining the teachings of Niwa, Aoyama, and Moriya is discussed above for claim 1 and is incorporated therein.
Regarding claim 12, Niwa, Aoyama, and Moriya teach the information processing apparatus according to claim 1, wherein 
the group contains the pieces of medical information displayed on the display unit during a period of time since receipt of an instruction to change content displayed on the display unit until receipt of the second instruction to change the medical information again after that [Fig. 7, P 71] (Aoyama teaches that the display is maintained until the user either changes the division condition of the display 
Obviousness for combining the teachings of Niwa, Aoyama, and Moriya is discussed above for claim 1 and is incorporated therein.
Regarding claim 13, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Regarding claim 14, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa (U.S. Patent Application Publication No. 20130141462), Aoyama (U.S. Patent Application Publication No. 20150363053), and Moriya (U.S. Patent Application No. 20090080734) as applied to claim 1 above, and further in view of Melton (U.S. Patent Application Publication No. 20140310592).
Regarding claim 3, Niwa, Aoyama, and Moriya may not explicitly teach the information processing apparatus according to claim 2, wherein 
the representative of the pieces of - 73 -10176817US01medical information is displayed on the display unit for a longest time period from among the pieces of medical information contained in the group.  
However, Melton teaches the information processing apparatus according to claim 2, wherein 
the representative of the pieces of - 73 -10176817US01medical information is displayed on the display unit for a longest time period from among the pieces of medical information contained in the group [P 118] (Melton teaches a meta-icon used to represent data items, wherein the meta-icon may be selected based on the data items viewed for the longest duration).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Systems and methods for organizing data items as taught by Melton with the apparatus .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (U.S. Patent Application Publication No. 20130141462), Aoyama (U.S. Patent Application Publication No. 20150363053), and Moriya (U.S. Patent Application No. 20090080734) as applied to claim 1 above, and further in view of Gulaka (U.S. Patent Application Publication No. 20150157284).
Regarding claim 9, Niwa, Aoyama, and Moriya may not explicitly teach the information processing apparatus according to claim 1, wherein 
the second instruction to change the content displayed on the display unit includes an instruction to change a type of the medical information.
However, Gulaka teaches the information processing apparatus according to claim 1, wherein 
the second instruction to change the content displayed on the display unit includes an instruction to change a type of the medical information [P 487-490] (Gulaka teaches that a user may change an image type through use of a user interface).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Medical image providing apparatus and medical image processing method of the same as taught by Gulaka with the apparatus taught by Niwa, Aoyama, and Moriya with the motivation of allowing users to view medical images collected according to various photography methods on various medical imaging apparatuses as the same image type, making comparison and review easier for the user [Gulaka P 11, 241]
Regarding claim 10, Niwa, Aoyama, and Moriya may not explicitly teach the information processing apparatus according to claim 1, 
wherein the medical information includes a medical image, and wherein the second instruction to change the content displayed on the display unit includes one or more of an instruction to change contrast with respect to the medical image, an instruction to change a magnification ratio of the medical - 75 -10176817US01 image, an instruction to change a display cross section of the medical image, and an instruction to change a type of the medical image.  
However, Gulaka teaches the information processing apparatus according to claim 1, 
wherein the medical information includes a medical image, and wherein the second instruction to change the content displayed on the display unit includes one or more of an instruction to change contrast with respect to the medical image, an instruction to change a magnification ratio of the medical - 75 -10176817US01 image, an instruction to change a display cross section of the medical image, and an instruction to change a type of the medical image [P 487-490] (Gulaka teaches that a user may change a medical image type through use of a user interface).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Medical image providing apparatus and medical image processing method of the same as taught by Gulaka with the apparatus taught by Niwa, Aoyama, and Moriya with the motivation of allowing users to view medical images collected according to various photography methods on various medical imaging apparatuses as the same image type, making comparison and review easier for the user [Gulaka P 11, 241]

Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Bar-Aviv (U.S. Patent Application Publication No. 20090028403) in view of Niwa (U.S. Patent Application Publication No. 20130141462), Aoyama (U.S. Patent Application Publication No. 20150363053), and Moriya (U.S. Patent Application No. 20090080734).
Regarding claim 15, Bar-Aviv teaches an information processing apparatus comprising: 
one or more processors [P 126] (Bar-Aviv teaches a processor); and 
a storage unit configured to store medical information [Claim 104] (Bar-Aviv teaches a memory storing medical information) 
at least one memory storing executable instructions, which when executed by the one or more processors, cause the information processing apparatus to [P 126] (Bar-Aviv teaches the system executed as any combination of software and hardware, such as software instructions executing on a computer, which is interpreted as having memory): 
acquire an image feature amount of a medical image to be displayed on the display unit [P 344-345] (Bar-Aviv teaches acquiring feature measurements to determine an image priority); 
determine whether the image feature amount satisfies a predetermined condition [P 346] (Bar-Aviv teaches determining whether a source image has a priority level above a predefined threshold, which is interpreted as the predetermined condition); 
Bar-Aviv may not explicitly teach:
a display control unit configured to control a display unit; 
display a plurality of medical images, by the display control unit, on the display; 
generate a group of medical images that have been displayed on the display unit during a time period between an instruction to change content displayed on the display unit and another instruction to change content displayed on the display unit in response to determining that the acquired image feature amount satisfies the predetermined condition; 
However, Niwa teaches:
a display control unit configured to control a display unit [P 32-33, 36] (Niwa teaches a display and a controller, which is interpreted as a display control unit); 
display a plurality of medical images, by the display control unit, on the display [P 20, 38-40] (Niwa teaches a display for displaying medical images in a specified order on a display screen; Note that because Niwa teaches a specific order, Niwa teaches sequentially); 
generate a group of medical images that have been displayed on the display unit during a time period between an instruction to change content displayed on the display unit and another instruction to change content displayed on the display unit in response to determining that the acquired image feature amount satisfies the predetermined condition [P 21, 39] (Niwa teaches grouping medical images for display based on user instructions and the layout rule, which is interpreted as corresponding to the predetermined condition taught above; Niwa also teaches that the grouping occurs in response to user instructions classifying images, the first image classification being interpreted as a first instruction and the last image classification being interpreted as a second instruction); 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Medical image observation apparatus as taught by Niwa with the System and method of automatic prioritization and analysis of medical images taught by Bar-Aviv with the motivation of grouping like images thereby reducing operation load on an interpretation doctor [Niwa, P 83].
Bar-Aviv and Niwa may not explicitly teach:
identify a medical image, from among the group of medical images, as representative of the medical images in the group based on one or more criteria; 
generate representative medical information, based on the medical image identified as representative of the medical images in the group; and
store the representative medical information in the storage unit; and 
However, Aoyama teaches:
identify a medical image, from among the group of medical images, as representative of the medical images in the group based on one or more criteria [P 100, 113] (Aoyama teaches selecting a ; 
generate representative medical information, based on the medical image identified as representative of the medical images in the group [P 12, 100, 123-124] (Aoyama teaches generating a thumbnail, which is interpreted as representative information, from a selected main image that is representative of a group or data set of images; the thumbnail includes the selected main image, and thus the representative information includes medical information identified as representative); and 
store the representative medical information in the storage unit [P 93] (Aoyama teaches that the thumbnail is selected from among stored images, and thus teaching storing the thumbnail, which is interpreted as the representative information); and 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Image display apparatus, display control apparatus, and display control method as taught by Aoyama with the apparatus taught by Bar-Aviv and Niwa with the motivation of determining and outputting a thumbnail representative of a group of images, thereby reducing the user’s burden in search through a selecting an image or images to view [Aoyama, P 137].
Niwa, Gulaka, and Aoyama may not explicitly teach
display, by the display control unit, the generated representative medical information in chronological order, by the display control unit, on the display unit corresponding to an order of the representative medical information stored in the storage unit.
However, Moriya teaches:
display, by the display control unit, the generated representative medical information in chronological order, by the display control unit, on the display unit corresponding to an order of the representative medical information stored in the storage unit [P 13] (Moriya teaches displaying medical images in chronological order).
.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (U.S. Patent Application Publication No. 20130141462) in view of Aoyama (U.S. Patent Application Publication No. 20150363053) and Moriya (U.S. Patent Application No. 20090080734)  as applied to claim 1 above, and further in view of Yamagata (U.S. Patent Application Publication No. 20070286469).
Regarding claim 16, Niwa, Aoyama, and Moriya may not explicitly teach the information processing apparatus according to claim 1, wherein determining whether the second instruction satisfies the predetermined condition comprises determining whether the second instruction is an instruction serving to separate work processes.
However, Yamagata teaches the information processing apparatus according to claim 1, wherein determining whether the second instruction satisfies the predetermined condition comprises determining whether the second instruction is an instruction serving to separate work processes [P 191] (Yamagata teaches receiving an end instruction of a user, which is interpreted as an instruction serving to separate work processes).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Computer-aided image diagnostic processing device and program product as taught by Yamagata with the apparatus taught by Niwa, Aoyama, and Moriya with the motivation of allowing users to indicate a separation of work, thereby ensuring differentiation between patients, techniques used, imaging target, etc.
Regarding claim 17, Niwa, Aoyama, Moriya, and Yamagata teach the information processing apparatus according to claim 16, wherein the instruction serving to separate work processes includes at least one of an instruction to change an observation target, an instruction to carry out a density conversion function, and an instruction to end diagnostic imaging [P 191] (Yamagata teaches receiving an end instruction of a user).
Obviousness for combining the teachings of Niwa, Aoyama, Moriya, and Yamagata is discussed above for claim 16 and is incorporated herein.



Response to Arguments
Applicant’s Remarks filed 8/11/2021 have been fully considered by the Examiner. Arguments are responded to herein below in the order in which they appear in the Remarks filed 8/11/2021.

Claim Objections
1.	Regarding Applicant’s remarks addressing previous claim objections [Applicant Remarks Pg. 9], in light of the present amendment these objections have been withdrawn.

35 USC 112(b) Remarks
2.	Regarding Applicant’s remarks addressing previous 35 USC 112(b) rejections [Applicant Remarks Pg. 9], in light of the present amendments these rejections have been withdrawn.

35 USC 101 Arguments
2. 	Regarding Applicant’s remarks that the abstract ideas of the present claims are integrated into practical application [Applicant Remarks Pg. 10-12], Examiner respectfully disagrees. As discussed in the 35 USC 101 rejection above, additional elements recited in the present claims include the processor, memory, display, and computer-readable storage medium, as well as limitations related to displaying. The limitations relating to displaying information simply introduces insignificant extra-solution activity to the claim language. The processor, memory, display, and computer-readable storage medium, are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Thus, these additional elements do not integrate the abstract idea into a practical application.
Enfish [Applicant Remarks Pg. 10], Examiner respectfully submits that the Courts previously concluded that the abstract idea recited in Enfish was integrated into practical application because of the recited improvement in storing and retrieving data in combination with the specific data structure claimed. See MPEP 2106.05(a). The present claims are not the same or similar to those recited in Enfish, nor is the alleged improvement similar to that of Enfish.
	Regarding Applicant’s arguments that the present claims recite an improvement to existing technology, including alleged support in Spec for improvements [Applicant Remarks Pg. 11], Examiner respectfully submits that the referenced portions of the Spec do not provide support for a technological solution to a technological problem. The referenced paragraphs recite alleged improvements including allowing the user to “’easily and correctly confirm an execution status and an execution order’” and preventing “‘reduction in quality and efficiency of the user’s diagnostic imaging.’” The problems suggested by these excerpts are problems related to the user and not with any computer or other technology (i.e. need for faster processing times, reduced storage space, etc.). That is, improved ease or efficiency in the confirming an execution status and order is not a technological improvement, but rather a healthcare business method solution. The claimed invention does not solve a problem rooted in computer technology, and the problem allegedly solved by the invention is not a technological problem. 
Thus, the present claims do not recite improvements to the functioning of a computer or to any other technology or technical field, and the abstract idea is not integrated into practical application. 

Regarding Applicant’s arguments addressing the identifying, generating, and displaying limitations [Applicant Remarks Pg. 13], Examiner respectfully submits that these limitation are part of the abstract idea, and thus are not part of the claim’s additional elements. Therefore, these limitation cannot provide significantly more than the abstract idea. As discussed above, limitations relating to outputting (and displaying) have been recognized by the courts as well-understood, routine, and conventional functions, and therefore also do not recite significantly more than the abstract idea.
It is for at least the reasons above that claims 1-17 are rejected under 35 USC 101.

35 USC 103 Arguments
4.	Regarding Applicant’s remarks that the current combination of references does not teach limitations of claim 1 relating to determining whether the second and third instructions satisfy predetermined conditions and generating groups including medical information displayed between the second and third instructions as recited in the independent claims [Applicant Remarks Pg. 14-21], Examiner respectfully disagrees. As discussed in the 35 USC 103 rejection above, Niwa teaches grouping 
	It is for at least the reasons discussed above that claims 1-17 are rejected under 35 USC 103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matsuki (U.S. Patent Application Publication No. 20170300664) teaches a medical report generation apparatus which obtains representative images based on medical images and group information. 
Perona (U.S. Patent No. 9092458) teaches a system and method for managing graphic searches including identifying groups of graphics depicting similar things. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.F.D./Examiner, Art Unit 3626   

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626